DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/22.

Applicant’s election without traverse of group I, claims 1-13 and 19-20 in the reply filed on 7/5/22 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite the viscosity index.  Without citing the viscosity and conditions, the limitation is meaningless, thus rending the claim indefinite.  Is the viscosity intented to be intrinsic viscosity?  Inherent viscosity?  Solution viscosity?  If for example, intrinsic viscosity, it is also meaningless without citing the solvent and temperature (e.g. decalin at 135 oC).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101846716 (herein Kim) in view of WO 2006/119901 (herein Grein)  
In setting forth the instant rejection, a machine translation of Kim has been relied upon.
As to claims 1 and 11, Kim discloses a polypropylene composition comprising two phases (reading on claimed heterophasic).  See paragraph 20 and examples.  The composition comprises a continuous phase (reading on the claimed matrix phase) of crystalline propylene polymer.  See paragraph 25.  The dispersed phase is elastomeric rubber of ethylene and propylene.  See paragraph 20-25.  
The ratio of the intrinsic viscosity ratio of the rubber to propylene polymer is 0.5 to 1.  See paragraph 24.  When the ratio is less than 0.5, shock (impact) absorption is insufficient.  See paragraph 25.  When the ratio exceeds 1.0, appearance is insufficient.  See paragraph 25.  Also note that the ratio controls the particle size.  The particle size of the rubber phase is 100 to 500 nm.  See paragraph 26.  Too low of a particle size yields poor shock (impact) absorption, while too high of a particle size yields poor appearance.  See paragraphs 25-26.
Thus, Kim is silent on the propylene polymer being a random polypropylene based copolymer (i.e. Kim does not disclose any comonomers).  
Grein discloses similar heterophasic (abstract, page 1 and examples).  Grein discloses that the propylene based matrix can be a homopolymer or a random propylene copolymer comprising less than 3 wt% comonomer.  See page 2.
It would have been obvious at the time the invention was filed to have modified the composition of Kim with random propylene copolymer as the matrix as suggested by Grein because it is taught as a suitable option as the matrix polymer.
Moreover, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Kim contains a composition that differs from the presently claimed method by the substitution of propylene homopolymer for random propylene copolymer.  Additionally, it is evident that the substituted component is known in the art, as both are taught by Grein.  Additionally, it is evident that a person of ordinary skill in the art could have the substituted propylene homopolymer for random propylene copolymer (i.e. by simple substitution) and that the results of the substitution (a composition comprising a propylene matrix) would have been predictable.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the propylene homopolymer of Kim with random propylene copolymer of Grein, thereby arriving at the presently claimed invention.
As to claim 2, Grein teaches that the comonomer is less than 3 wt%, which substantially overlaps the claimed range of 1.0 to 2.5 wt%.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 3, the rubber comprises 5 to 15 wt% of the weight.  See paragraph 21.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 4, the rubber phase comprises 40 to 70 wt% of ethylene (comonomer).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 5, the total comonomer content is deduced to be 3 wt% in example 2 (paragraph 34 and table 1).  Specifically, the ethylene content is 50 wt% and the ethylene propylene rubber is present in 6 wt%.  Also see the numerous examples that fall within the claimed range.
As to claim 6, see example 3 which has an Izod impact energy at 23 oC (same conditions see paragraph 58) of 15 kg-cm/cm, which is 147 J/m.
As to claim 7, the melt index (melt flow rate) at 230/2.16 (same conditions) is 1 to 50 g/10min.  See paragraph 27.  If the melt index is too low, processability is poor.  If the melt index is too high, impact resistance is poor.  See paragraph 27.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 8, table 1 shows that the flexural modulus (굴곡 탄성율) under the same conditions (see paragraph 57) is 14000 kgf/cm2, which is 1370 MPa.  See examples 1-3.
As to claims 9-10, the intrinsic viscosity of the rubber is 0.5 to 2.5 dl/g, which controls the impact, transparency, etc.  See paragraph 23.  The matrix is 1 to 2 times larger (ratio of 0.5 to 1, see paragraph 24).  Thus, the matrix IV is 0.5 to 5 dl/g, which substantially overlaps the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 12, Kim is silent on the haze.  However, Kim reports that the compositions are transparent (paragraphs 64-65) with other properties being the same as elucidated above including properties (viscosity ratio and intrinsic viscosity) that controls the optical (transparency) properties.   Therefore, it is reasonable to take the position that the haze would also be within the claimed range given that the haze would naturally flow from the same product with the same properties that control the optical properties.  Additionally, Grein discloses that the haze is less than 21%.  See page 9.
As to claim 13, articles comprising the composition are disclosed.  See paragraph 30.
As to claims 19-21, as elucidated above, Kim in view of Grein teaches all the properties.  Namely, Kim teaches that the impact energy and flexural modulus can be achieved by modifying the viscosity ratio, etc. (paragraphs 24-26), while Grein teaches that the optical properties are improved by modifying nucleating agent and crystal polymer (pages 7-8).  



Claim(s) 1-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/119901 (herein Grein)  in view of KR 101846716 (herein Kim). 
In setting forth the instant rejection, a machine translation of Kim has been relied upon.
As to claims 1 and 9-11, Grein discloses a heterophasic polypropylene composition.  See page 1 and examples.  The composition comprises a continuous phase (reading on the claimed matrix phase) of propylene random copolymer.  See page 1.  The dispersed phase is elastomeric rubber of ethylene and propylene.  See page 1 and examples.  
Greign discloses that the viscosity ratio of the rubber to matrix is not higher than 0.85.  See pages 5-6.  Specifically teaching that the IV of the rubber is 1.2 to 2.1 dl/g and of the matrix of 2.0 to 3.5 dl/g.  Thus, the ratio is 0.35 to 0.85, which is within the claimed range.
Grein is silent on the particle size.
Kim discloses similar compositions (examples) and teaches that the particle size of the rubber phase is 100 to 500 nm.  See paragraph 26.  Too low of a particle size yields poor shock (impact) absorption, while too high of a particle size yields poor appearance.  See paragraphs 25-26.
It would have been obvious at the time the invention was filed to have modified the composition of Grein with particle size of Kim because one would want to improve impact and appearance.  See paragraph 25-26 of Kim.
As to claim 2, Grein teaches that the comonomer is less than 3 wt%, which substantially overlaps the claimed range of 1.0 to 2.5 wt%.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 3, the rubber comprises 5 to 20 wt% of the weight.  See page 2 and examples.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 4, the rubber phase comprises at least 55 wt% propylene (page 2).   Thus, more than 0 to 45 wt% ethylene.  Also see examples with values within the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 5, the total comonomer content is deduced to be 4 wt% in example 1 (paragraph 34 and table 1).  Specifically, the ethylene content is 29 wt% for the rubber and the ethylene propylene rubber is present in 13.6 wt%.  Also see the numerous examples that fall within the claimed range.
As to claim 6, Kim (see example 3) discloses that the composition has an Izod impact energy at 23 oC (same conditions see paragraph 58) of 15 kg-cm/cm, which is 147 J/m.  Therefore, it is reasonable that the Grein composition would also be within the claimed range.
As to claim 7, the melt index (melt flow rate) at 230/2.16 (same conditions on page 13) is at least 2 g/10min.  See paragraph 7.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 8, table 1 Kim shows that the flexural modulus (굴곡 탄성율) under the same conditions (see paragraph 57) is 14000 kgf/cm2, which is 1370 MPa.  See examples 1-3. Therefore, it is reasonable that the Grein composition would also be within the claimed range.
As to claims 9-10, the intrinsic viscosity of the rubber is 0.5 to 2.5 dl/g, which controls the impact, transparency, etc.  See paragraph 23.  The matrix is 1 to 2 times larger (ratio of 0.5 to 1, see paragraph 24).  Thus, the matrix IV is 0.5 to 5 dl/g, which substantially overlaps the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 12, Grein discloses that the haze is less than 21%.  See page 9.
As to claim 13, articles comprising the composition are disclosed.  See paragraph 30.
As to claims 19-21, as elucidated above, Kim in view of Grein teaches all the properties.  Namely, Kim teaches that the impact energy and flexural modulus can be achieved by modifying the viscosity ratio, etc. (paragraphs 24-26), while Grein teaches that the optical properties are improved by modifying nucleating agent and crystal polymer (pages 7-8).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764